Citation Nr: 1729415	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  06-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include of the right lower extremity. 

2.  Entitlement to service connection for impotency. 

3.  Entitlement to service connection for a skin disease. 

4.  Entitlement to service connection for a respiratory disease, to include bronchial asthma. 

5.  Entitlement to service connection for carpal tunnel syndrome. 

6.  Entitlement to service connection for arthritis, to include of the upper and lower extremities. 

7.  Entitlement to service connection for kidney disease, to include renal failure. 

8.  Entitlement to service connection for liver disease, to include hepatitis C. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Correspondence received in April 2010 reflects the Veteran withdrew his request for a Travel Board hearing. 

The matters on appeal were remanded by the Board in January 2012 and January 2013 for additional development.

The Board also remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) in January 2013 for the RO to issue a statement of the case (SOC) in response to a January 2012 notice of disagreement (NOD).  The SOC was then issued in September 2013.  The Veteran did not file a substantive appeal within the time period allowed.  TDIU was again raised in 2016 and is being alleged as due to his service-connected psychiatric disorder.  In this connection, the Veteran has perfected appeals pertaining to the ratings assigned for the psychiatric disorder and for prostate cancer, and both are awaiting a Board hearing.  Again, the Veteran withdrew his hearing request for the issues listed in the case caption, above. The Board will, therefore, not delay adjudication of these issues and will not discuss the psychiatric disorder or prostate cancer ratings or the TDIU claim, below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, these claims were remanded most recently in January 2013.  The Board's remand directives were not sufficiently completed.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2013 Board remand required the RO to afford the Veteran a VA examination to determine the nature, extent, onset and etiology of each of the claims on appeal.  The examiner was instructed to comment on the Veteran's reports of continuity of symptomatology since service, all prior examination reports and service treatment records.  The examiner was to opine as to whether it is at least as likely as not that any of the disorders claimed is directly related to his active service or otherwise etiologically related to service.  If not, then the examiner was to opine as to whether it is at least as likely as not that any of the disorders claimed is caused or aggravated as a consequence of any service-connected disability (i.e. prostate cancer, PTSD, tinnitus and bilateral hearing loss).  As to the hepatitis C, the examiner was to specifically opine whether it is at least as likely as not that the Veteran's hepatitis C is related to substance abuse that was caused or aggravated by his service connected PTSD.  Finally, the Board required a rationale for all findings and conclusions and noted that the examiner was not to provide a statement indicating he or she could not provide an opinion without resort to speculation unless the examiner provided a rationale for that statement.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran was then afforded a single VA examination in August 2013.  The 93-page examination report includes very little in response to the Board's remand directives.  In fact, the examiner made no finding on aggravation for any of the disabilities.  With the direct causation and secondary causation opinions, no rationale was provided.  Rather, with regard to each claimed disability, the examiner stated "NO FUNCTIONAL LIMITATION. THERE IS NO MEDICAL EVIDENCE OF CURRENT CONDITION IN STRS. THERE IS NO CAUSAL RELATIONSHIP BETWEEN [the disability] AND VETERAN'S SC PROSTATE CANCER, PTSD, TINNITUS AND BILATERAL HEARING LOSS."  The examiner did not discuss the Veteran's reports of continuity of symptomatology as was required by the prior remand.  In fact, the examiner's rationale did not include the Veteran's contentions or any statements related to the history of his symptoms as are shown throughout the record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

Moreover, specific to the hepatitis C claim, the examiner confirmed the Veteran is a recovering alcoholic and cocaine user, but made no finding as to whether substance abuse that was caused or aggravated by the service-connected PTSD then caused or aggravated the hepatitis C.  Such a finding was required by the Board's prior remand.

Similarly, with regard to the impotency claim, the examiner confirmed the existence of erectile dysfunction and noted that alcohol use and cocaine use are risk factors for erectile dysfunction, but made no finding as to whether Veteran's erectile dysfunction is related to substance abuse that was caused or aggravated by his service connected PTSD.  In fact, the examiner opined only as to direct causation and made no finding on secondary causation or aggravation.  Moreover, at one place in the report the examiner stated that there is no causal relationship between erectile dysfunction and "VETERAN'S SC PREEXISTING PROSTATE CANCER" and later made a negative nexus finding with a rationale that the erectile dysfunction preexisted the prostate cancer.

In sum, the August 2013 VA examination report is largely inadequate and non-responsive to the Board's prior remand directives.  As such, the Board must remand the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); also see Stegall, 11 Vet. App. 268.

Finally, the RO last issued a Supplemental Statement of the Case (SSOC) in September 2014.  Since then, the RO added more than 2,000 pages of VA treatment records to the claims file.  However, the RO did not readjudicate these issues following VA's development of the record.  These issues must be remanded for such consideration.  See 38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

1.  All pertinent evidence of records should be made available to and reviewed by a VA examiner(s) qualified to opine as to the potential causes for each of the claimed disabilities listed on the first page of this decision.  These opinions should be rendered by an examiner other than the examiner who conducted the August 2013 examination if possible.  A new examination should be ordered if the examiner(s) rendering the opinions deems it necessary.

The examiner should independently address each of the claimed disabilities based upon a review of the claims file, to include the Veteran's statements related to the history of his symptoms throughout the pendency of the longstanding claim.  

The examiner should provide an opinion with regard to each disability claimed as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.

If not, the examiner must then provide an opinion as to whether the disability is at least as likely as not (50 percent or greater probability) caused or aggravated beyond its natural progression by any service-connected disability.  The Veteran is service-connected for prostate cancer, PTSD, hearing loss and tinnitus.  The secondary opinion should include a determination as to whether any symptoms or medication of a service-connected disability caused or aggravated the claimed disability.  Further, particularly with regard to erectile dysfunction and hepatitis C, the opinion should include a determination as to whether any substance abuse caused or aggravated by the service-connected PTSD then caused or aggravated the claimed disability.

The examiner must provide reasons for each opinion expressed and must address all relevant medical and lay evidence.  

The RO should ensure that the examiner provides all information required.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence, to include all evidence added to the claims file since the September 2014 SSOC.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




